





Exhibit 10.2




AMENDMENT

TO

EXECUTIVE DEFERRED COMPENSATION AGREEMENT







THIS AMENDMENT TO EXECUTIVE DEFERRED COMPENSATION AGREEMENT (this “Amendment”)
is entered into as of the 17th day of June, 2008 by and between Peoples State
Bank of Wausau, Wisconsin (the “Bank”) and Peter W. Knitt (the “Executive”).
 All terms used herein which are not otherwise defined have the same meaning as
in the Peoples State Bank Executive Deferred Compensation Agreement with the
Executive, as amended and restated effective December 31, 2007 (the
“Agreement”).

WHEREAS, the Bank entered into the Agreement to encourage the Executive to
remain an employee of the Bank; and

WHEREAS, the Bank reserved the right to amend the Agreement with the consent of
the Executive under Section 9.1 thereof; and

WHEREAS, the parties now desire to amend the Agreement pursuant to this
Amendment to utilize the transition rules promulgated under Section 409A of the
Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, the Agreement is hereby amended as follows, effective as of the
date set forth above, except that notwithstanding anything herein contained to
the contrary, this Amendment will not be effective to any extent if the
Termination of Employment occurs prior to January 1, 2009.




1.

Section 3.1.3.  The last sentence of Section 3.1.3 is deleted in its entirety
and is replaced by the following:

“Notwithstanding the preceding, the rate of Interest credited under this Section
3.1.3 is subject to adjustment from time to time in the sole discretion of the
Board of Directors of the Bank, except that after a Change of Control, as
defined in the Executive’s Amended and Restated Employment Agreement with the
Bank, the rate of Interest credited cannot in any circumstances be less than the
mid-term applicable federal rate, compounded semi-annually, as determined under
Section 1274 of the Code, for the month in which the Change of Control occurs.”

2.

Section 4.1.  Section 4.1 (including Sections 4.1.1 and 4.1.2) is deleted in its
entirety and is replaced by the following:

“4.1

Distribution of Benefit.  Upon Termination of Employment, the
Bank shall pay to the Executive his Deferral Account balance in the form elected
by the Executive on the Benefit Election Form.  The benefit shall commence on
the date of the first payroll of the Bank following the month in which the





--------------------------------------------------------------------------------







Termination of Employment occurs, provided, however that except in the case of
payments governed by Section 5.3, if the Executive is a Specified Employee, the
benefit under this Section 4.1 shall not commence until the date of the first
payroll of the Bank following the last day of the sixth (6th) month following
the month in which the Termination of Employment occurred.”

3.

Section 4.2.  Section 4.2 (including Sections 4.2.1 and 4.2.2) is deleted in its
entirety and is replaced by the following:

“4.2

Intentionally Omitted.”

4.

Section 4.3.  Section 4.3 (including Sections 4.3.1 and 4.3.2) is deleted in its
entirety and is replaced by the following:

“4.3

Intentionally Omitted.”

5.

Section 4.4.  Section 4.4 (including Sections 4.4.1 and 4.4.2) is deleted in its
entirety and is replaced by the following:

“4.4

Intentionally Omitted.”

6.

Sections 9.3 and 9.4.  Sections 9.3 and 9.4 are hereby deleted in their
entirety.

7.

Full Force and Effect.  Except as specifically amended hereby, the Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the parties below have executed this Amendment as of the
date first set forth above.




EXECUTIVE:

PEOPLES STATE BANK:







/s/ Peter W. Knitt                                           

By:

/s/ Patrick L. Crooks                            

Peter W. Knitt

Patrick L. Crooks

As its Chairman of the Board








- 2 -


